Citation Nr: 0923077	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-26 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1943 to November 1945.  
He died in October 2004 and the appellant is his widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2008, 
the Board remanded for further development. 


FINDINGS OF FACT

1. During his lifetime, the Veteran was service-connected for 
left leg varicose vein, evaluated as 40 percent disabling, 
and residual scar from injury to left lower leg, evaluated as 
10 percent disabling.

2.  The Veteran died in October 2004 and the Certificate of 
Death listed the immediate cause of death as sudden cardiac 
death, due to myocardial infarction, and lung cancer-
shortness of breath was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.  

3.  Heart disease (including atherosclerotic heart disease) 
was not present in service, manifested within one year after 
discharge, or etiologically related to service; and the 
preponderance of the evidence is against a finding that the 
veteran's service-connected disabilities caused or 
contributed substantially or materially to his death or that 
the Veteran's radiation exposure in service was implicated in 
his death.


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2005 and October 2008, the 
RO satisfied its duty to notify the appellant under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the appellant of: 
information and evidence necessary to substantiate the claim; 
information and evidence that VA would seek to provide; and 
information and evidence that she was expected to provide.  
In light of the Board's denial of the appellant's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to her under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Additionally, in the October 2008 letter, the appellant was 
notified of the conditions for which the Veteran was service 
connected at the time of his death; the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and evidence and 
information required to substantiate a DIC claim based on a 
condition not yet service connected in accordance with Hupp 
v. Nicholson, 21 Vet. App. 342 (2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Examination 
reports have been rendered in conjunction with this claim.  
Thus, the duties to notify and assist have been met.




Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  First, there are specific diseases that may 
be presumptively service connected if manifest in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites. 38 C.F.R. § 3.309 
(d)(3).  In applying this statutory presumption, there is no 
requirement for documenting the level of radiation exposure.

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Radiogenic diseases under that regulation include 
multiple myeloma.  38 C.F.R. § 3.311(b)(2).  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
that supports that finding.  38 C.F.R. § 3.311(b)(4).  When 
it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Veteran died in October 2004 and his 
Certificate of Death listed the immediate cause of death as 
sudden cardiac death, due to myocardial infarction, and lung 
cancer-shortness of breath was listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause.  The cause of death was amended on the 
Certificate of Death in December 2004; the amendment listed 
the immediate cause of death as sudden cardiac death, due to 
lung cancer, and shortness of breath was noted as an other 
significant condition contributing to death but not resulting 
in the underlying cause.  During his lifetime, the Veteran 
was service-connected for left leg varicose vein, evaluated 
as 40 percent disabling, and residual scar from injury to 
left lower leg, evaluated as 10 percent disabling.  

The appellant essentially contends that the Veteran's death 
was related to service.  She asserts that he was exposed to 
radiation while serving in Hiroshima, Japan.  

As previously determined in the July 2008 remand, given the 
Veteran's service dates and the August 2005 letter from the 
Defense Threat Reduction Agency noting that the Veteran was a 
member of the American occupation forces in Hiroshima, Japan 
following World War II, the Board finds that the Veteran had 
radiation exposure during service.  

The pertinent evidence includes a March 1998 report showing a 
diagnosis of small cell carcinoma of the right upper lung 
lobe.  The Veteran was treated with surgery, radiation 
therapy, and chemotherapy.  Oncology records dated in January 
2000 and February 2000 noted that there was not any 
recurrence of the disease.  A December 2000 chest x-ray noted 
increasing pleural and parenchymal disease on the right 
suggesting a recurrent tumor; the left remained grossly 
clear.  A CT guided lung biopsy of the right upper lobe was 
performed in May 2001 and the pathology report revealed a 
diagnosis of lung, right upper lobe, fine needle aspiration-
blood, negative for malignant cells.  CT chest scans in June 
2001 indicated no good evidence for solid mass lesion.  A 
January 2002 CT scan was stable with no obvious changes.  
Hospitalization in January 2003 showed a diagnoses of 
congestive heart failure in a patient with known history of 
previous heart failure, arteriosclerotic heart disease, 
previous myocardial infarction, previous right lung cancer, 
and previous recent pleural effusion.  Records at this time 
also showed that the Veteran had been hospitalized in 
November 2002 and December 2002 for pneumonia with pleural 
effusion.  An October 2003 hospitalization record noted 
discharge diagnoses of abdominal pain and anorexia due to 
acute gastritis, insulin requiring diabetes mellitus, 
arteriosclerotic heart disease with previous myocardial 
infarction, and history of lung cancer.  He was hospitalized 
in November 2003 for delusional state possibly due to 
dementia, arteriosclerotic heart disease, remote myocardial 
infarctions and congestive heart failure, carcinoma of the 
right lung, postoperative status lobectomy years, noninsulin 
dependent diabetes mellitus, and essential hypertension.  A 
January 2004 hospital discharge summary report noted 
diagnoses of acute pancreatitis, insulin dependent diabetes 
mellitus, arteriosclerotic heart disease with previous 
myocardial infarction, previous carcinoma of the right lung, 
and Alzheimer's disease.  An April 2004 hospital discharge 
summary report noted diagnoses of acute cholecystitis with 
cholelithiasis; remote arteriosclerotic heart disease with 
myocardial infarctions; insulin dependent diabetes mellitus; 
postoperative status pulmonary resection for carcinoma of the 
right lung, years; Alzheimer's disease; and renal stone of 
the right kidney.  In July 2004, he was hospitalized for 
pneumonia.

In an October 2005 report, a VA physician noted that the 
Veteran was diagnosed with lung cancer in 1998 and follow-up 
records in January and February 2000 did not note recurrence 
of the cancer.  She also noted that there was no evidence 
that the cancer had recurred, that the Veteran had a long 
history of heart disease, and had other medical problems at 
the time of his death.  The examiner concluded that there was 
no evidence that the Veteran's past history of lung cancer 
caused his death or contributed to his sudden cardiac death. 

Pursuant to the Board's July 2008 remand, in January 2009 an 
opinion was rendered by the same examiner who conducted the 
October 2005 examination.  The examiner indicated that she 
reviewed the claims folder.  She extensively outlined the 
Veteran's relevant medical history consistent with the 
history provided above.  In so doing, she noted that the 
Veteran was a heavy smoker.  The examiner noted that there 
was no evidence that lung cancer had recurred.  She pointed 
out that while the Veteran had multiple conditions and 
several hospitalizations, there was no documentation as to 
recurrence of his lung cancer.  The examiner added that there 
was no evidence of record that the Veteran's past history of 
lung cancer caused, contributed, or aggravated his death.  
She further stated that the was no evidence that the 
Veteran's radiation exposure in Hiroshima, Japan caused, 
contributed, aggravated, or hastened his death as there was 
no reference to radiation in his clinical records.  
Based on the evidence, the Board finds that service 
connection for the cause of the Veteran's death is denied.  
There is no medical evidence of record that the Veteran's in-
service exposure to radiation was implicated in his death.  
Assuming, for purposes of this adjudication, that lung cancer 
is secondary to his radiation exposure in service, it is not 
shown by a preponderance of the evidence to have caused the 
Veteran's death or contributed substantially or materially to 
the cause of the Veteran's death.  Lung cancer was quiescent 
at the time of his death.  Although the Certificate of Death 
was amended in December 2004 to include lung cancer as one of 
the immediate causes of death, there does not appear to be 
any bases in the evidence to substantiate the change.  In 
fact, after extensive review of the medical records, the 
January 2009 VA examiner opined that Veteran's past history 
of lung cancer did not cause, contribute, or aggravate his 
death.  Furthermore, the examiner found that there was no 
evidence that the Veteran's radiation exposure in Hiroshima, 
Japan caused, contributed, aggravated, or hastened his death.  
The Board finds this report to be probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The 
appellant has not provided any competent medical evidence to 
rebut the opinion against the claim or otherwise diminish its 
probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 
(1995).  There is no suggestion that atherosclerotic heart 
disease had its onset in service or for many years after 
service or that any of the disabilities service-connected 
during the Veteran's lifetime were implicated in his death.  
Therefore, the criteria for service connection for the cause 
of the Veteran's death have not been met. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the appellant is competent 
to attest to her observations of the Veteran.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, she is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his death was due to radiation exposure in 
service) because she does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for the cause of the Veteran's death is 
denied. 




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


